Citation Nr: 0309031	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
RO.  

In September 2002, the Board held that the veteran had 
submitted new and material evidence to reopen the claim of 
service connection for PTSD and undertook additional 
development of the record pursuant the provisions of 38 
C.F.R. § 19.9(a)(2) (2002).  



REMAND

The veteran asserts that service connection for PTSD is 
warranted.  Although further delay is regrettable, after 
carefully reviewing the claims file, the Board finds that 
further development of evidentiary record by the RO is needed 
in this case.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As noted hereinabove, the Board attempted to undertake 
additional development of the veteran's claim of service 
connection for PTSD in September 2002 pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  

However, that regulation has recently been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  The requested development must now be undertaken by 
the RO.  

In light of this Federal Circuit decision, the Board also 
notes that case now must be remanded to the RO to provide the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
to inform him that the requested information and evidence 
must be received within one year of the date of the letter.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2002).  

In this regard, the veteran reports that, during his service 
in the Republic of Vietnam as a radio operator, he was 
exposed to incoming mortar and sniper fire at his base.  
Reportedly, during this time, the veteran would retreat to a 
bunker and watch the medics retrieve the wounded.  The 
veteran also reports that there was a lot of friendly fire, 
coming from his base that frightened him.  He claims that 
these events took place between March and May 1970, at an 
undeterminable geographic.  Furthermore, the veteran reports 
that, between August and October 1970, his unit of the 4th 
Infantry Division was based about a mile from the Cambodia 
border where he was exposed to constant fire.  

Finally, the veteran reports that, as a result of these 
incidents, a soldier (unnamed) was wounded in action in May 
1970, from the "HHC" Company, 1st Battalion, 4th Infantry 
Division.  

The Board notes in this regard that the veteran must be asked 
to provide any additional details or information regarding 
any stressors so that appropriate steps may be undertaken to 
verify these events in service.  

Once the veteran has been afforded an opportunity to provide 
additional information, the RO should prepare a letter asking 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to provide information to corroborate the his 
alleged in-service stressors.  

Finally, the RO should schedule the veteran for another VA 
psychiatric examination to determine whether he is suffering 
from PTSD due to a verified stressor in service.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue another letter 
providing the veteran with the 
appropriate notice required under 38 
U.S.C.A. § 5103 and informing him that he 
can support additional information and 
other evidence to support his claim and 
that any submitted evidence must be 
received within one year of the date of 
the letter.  

2.  The RO also should take appropriate 
steps to contact the veteran and ask him 
to provide further details or any 
additional information regarding any in-
service stressors so that they may be 
verified.  

3.  Once the veteran has been given the 
chance to respond to the above request, 
the RO should prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information that might help to 
corroborate or verify any in-service 
stressor identified by the veteran.  Such 
letter should be prepared even if the 
veteran does not provide additional 
information.  Furthermore, provide 
USASCRUR with a description of the 
alleged stressors identified by the 
veteran and copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  In this 
regard, the veteran's DD Form 214 shows 
that the veteran's last duty assignment 
was the "HHC," 2 nd Battalion, 32nd 
Infantry and service personnel records 
show that the veteran was part of the 4th 
Infantry Division in 1970.  

4.  Once any additional stressor 
information is received from USASCRUR 
(even if the veteran does not submit 
additional stressor information), the RO 
should schedule the veteran for an 
examination in order to determine whether 
the veteran is suffering from PTSD.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.  
Specifically, the examiner should confirm 
that the veteran meets the diagnostic 
criteria for PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis.  To the extent 
possible, if the examiner believes that 
the veteran suffers from a psychiatric 
disability other than PTSD, which is not 
related to the veteran's military 
service, such should be stated with 
supporting rationale.  The claims file 
should be reviewed in conjunction with 
the examination.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any benefits sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




